Citation Nr: 0908238	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-34 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel





INTRODUCTION

The Veteran had active military service from June 1996 to 
January 2002.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In that decision, the RO granted the 
Veteran's claim for service connection for post-traumatic 
stress disorder and awarded an initial disability rating of 
10 percent.  The Veteran appealed, and the Board remanded the 
matter in November 2007 for further evidentiary development 
and adjudication.  The Appeals Management Center (AMC) 
forwarded the case to the Seattle, Washington RO where the 
Veteran's claim was re-adjudicated.  The RO awarded an 
initial disability rating of 30 percent via a December 2008 
rating decision.  

As the appeal of the Veteran's claim for an initial rating in 
excess of 30 percent for post-traumatic stress disorder 
emanates from the Veteran's disagreement with the initial 
rating assigned, the Board has characterized the claim as for 
a higher initial rating, in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  


FINDING OF FACT

Since the filing of the Veteran's claim, her post-traumatic 
stress disorder has been manifested by depressed mood, social 
impairment, and chronic sleep impairment that approximates 
occupational and social impairment with occasional decrease 
in work efficiency.  




CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005). 
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.

In this respect, through April 2002, January 2007, and 
November 2007 notice letters, the RO notified the Veteran of 
the information and evidence needed to substantiate her 
claim.  In addition, the Veteran was provided notice 
concerning the assignment of effective dates via the January 
2007 and November 2007 letters.  Thereafter, the Veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the Veteran has received notice of the information and 
evidence needed to substantiate her claim, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that the April 2002, January 2007, and 
November 2007 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In the letters, the RO notified the Veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify 
any medical providers from whom she wanted the RO to obtain 
and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned April 2002, 
January 2007, and November 2007 letters.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following the 
April 2002, January 2007, and November 2007 notice letters.  

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the issue was entitlement to 
increased compensation for an already service-connected 
disability, not whether a higher initial rating was 
warranted.  As such, in the instant case, a discussion of 
whether sufficient notice has been provided for an increased 
compensation claim is not necessary because this is an 
initial rating claim and the Court articulated specifically 
that the Vazquez-Flores notice requirements apply to a claim 
for increase.

Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The Veteran's post-service treatment records have 
been associated with the file, as has report of a private 
medical examination she obtained in June 2005.  The Veteran 
was provided with VA medical examinations in May 2005 and 
November 2008, reports of which have also been associated 
with the file.  Otherwise, neither the Veteran nor her 
representative has indicated that there are any outstanding 
records relevant to the claim on appeal.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Based on development conducted pursuant to the Board's 
November 2007 remand, in a December 2008 rating decision, a 
30 percent initial disability rating was assigned for post-
traumatic stress disorder (PTSD), under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  Under the General Rating 
Formula For Mental Disorders, to include PTSD, a 30 percent 
rating is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with normal routine 
behavior, self-care, and conversation), due to such symptoms 
as:  depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the Veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability arising 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b).  It is necessary to evaluate a 
disability from the point of view of the Veteran working or 
seeking work.  38 C.F.R. § 4.2 (2008).

Relevant medical evidence of record consists of VA 
examinations provided to the Veteran in May 2005 and November 
2008, as well as a private examination conducted in June 
2005.  Report of the May 2005 VA examination reflects that 
the psychiatrist recorded the Veteran's complaints of 
nightmares occurring approximately twice per month, after 
which she had difficulty sleeping, and anxiety and 
depression.  The examiner also noted the Veteran's complaints 
of hypervigilance and exaggerated startle response, 
particularly when hearing the name of the rapist or seeing 
someone bearing a resemblance to the attacker.  Further, the 
examiner noted that the Veteran had been more distant from 
others since the assault and had avoided meeting or getting 
to know men and talking about the topic of sexual assault.  
The VA examiner's diagnosis was Axis I:  PTSD; Axis IV:  
stressors related to situations reminding the Veteran of 
sexual assault; and Axis V:  90 (Global Assessment of 
Functioning (GAF) score).  In his discussion, the examiner 
emphasized that his GAF score was based on the Veteran's 
ability to maintain full-time employment and her report that 
she enjoyed cooking and socializing with her husband and 
friends.

Six weeks later, in June 2005, the Veteran obtained a private 
psychological evaluation conducted by a psychiatrist.  This 
examiner recorded many of the same complaints as did the VA 
examiner.  In particular, the private examiner recorded the 
Veteran's complaints of recurring intrusive thoughts, 
nightmares that caused her difficulty sleeping, 
hypervigilance, and detachment from others.  The examiner 
also noted that the Veteran had "lost interest in her usual 
activities" and in the marital relationship, which caused 
stress in her marriage.  In addition to symptoms recorded by 
the VA examiner, the Veteran reported in this examination 
that she was unable to function socially and had missed 
several days of work due to depression stemming from the 
assault.  The examiner found that the Veteran had a depressed 
and anxious mood and severely constricted affect.  His 
diagnosis was Axis I:  Posttraumatic stress disorder, 
chronic; Axis IV:  severe with marital conflict in the 
context of the past trauma; and Axis V:  40 (GAF score).  

Report of the November 2008 VA examination reflects that the 
Veteran complained of feeling depressed and crying often.  
She also reported feeling irritable and having interrupted 
sleep.  The Veteran reported that her depression was 
affecting her marriage, which she categorized as "shaky," 
but that it did not affect her relationship with her son.  
The examiner noted that the Veteran reported working part-
time and attending college classes, in which she was 
maintaining a straight A average.  The Veteran further noted 
that she had a good relationship with her family, who lives 
in New York and with whom she talks almost daily.  The 
Veteran reported going out with her friends approximately 
weekly and stated that she would like to be more social.  She 
also stated that she enjoyed reading, e-mailing her friends, 
and going out to dinner and movies with her husband and son.  
The examiner noted that the Veteran's affect and mood were 
sad and that she was tearful during the examination.  Her 
speech, attention, thought process, and judgment were all 
found to be normal.  She did not report having panic attacks 
but did state that she experienced recollections of the 
traumatic event that triggered her PTSD, as well as 
occasional nightmares, hypervigilance, and avoidance of 
thoughts of the event.  The Veteran stated that she was often 
"jumpy" and tended to keep to herself with new 
acquaintances.  She reported, however, that she had missed no 
work due to her PTSD and was receiving positive feedback from 
her employer and co-workers.  

The examiner concluded that the Veteran continued to meet 
criteria for a PTSD diagnosis, including re-experiencing the 
traumatic event, avoidance, and hyperarousal.  She found that 
the symptoms were mildly to moderately affecting the 
Veteran's social functioning but were having no impact on her 
occupational functioning.  The examiner further noted 
symptoms of depressed mood, crying spells, irritability, 
anhedonia, and sleep problems, which were also having a mild 
to moderate impact on the Veteran's social functioning.  When 
considering the Veteran's GAF score, the examiner assigned a 
score of 64, noting that the prior VA examiner's score of 90 
was "an inaccurate representation" of the Veteran's current 
level of functioning.  Similarly, the examiner found that the 
Veteran's private examiner's assignment of a GAF score of 40 
was "an underestimate of her current functioning."  In 
arriving at a GAF score of 64, the examiner noted that the 
Veteran was maintaining full-time employment with no 
difficulties and was able to sustain her friendships, 
although she was having mild to moderate impairment in her 
relationship with her husband.  The examiner specifically 
noted that the Veteran's PTSD symptoms did not cause reduced 
reliability and productivity, finding instead that her 
symptoms caused distress and impacted her marriage, due to 
her detachment, decreased intimacy, and anhedonia, but did 
not prevent her from establishing or maintaining friendships 
or maintaining occupational function.

In light of the above findings, the Board finds that since 
the initial grant of service connection, the Veteran's PTSD 
more nearly approximates a 30 percent rating.  In so 
concluding, the Board finds persuasive the November 2008 VA 
psychiatrist's report of examination, in which the examiner 
did not find that the Veteran had symptoms such as a 
flattened affect, disturbances of motivation and mood, or 
difficulty in establishing and maintaining effective work and 
social relationships.  The Veteran reported instead that 
although she was slow to "open up" to new acquaintances, 
she was able to maintain friendships, and socialized with her 
friends weekly.  She also reported that her relationship with 
her son was unaffected by her PTSD symptoms and noted that 
she went out to dinner or to movies with her husband and son 
and maintained close relationships with other family members 
via phone and e-mail.  The Veteran also discussed her 
relationship with her husband, reporting that it was 
"shaky" but that the couple were still together.  
Similarly, although noting that the Veteran's affect and mood 
were "sad," the examiner concluded that the Veteran 
suffered no impairment in occupational functioning and did 
not find that the Veteran suffered from panic attacks more 
than once a week, difficulty in understanding complex 
commands, or impaired judgment, speech, or abstract thinking.  
The Board notes that these documented symptoms more closely 
align with the criteria for a 30 percent disability rating, 
discussed above.  

The Board has also considered but does not find that the 
Veteran's PTSD at any time approximates a 70 percent 
disability rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Here, the medical evidence does not reflect 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships.  The Board has also has 
considered but does not find that the Veteran's PTSD causes 
total social and occupational impairment; thus, it does not 
more nearly approximate a 100 percent disability rating under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

In its analysis, the Board has considered the GAF scores 
assigned to the Veteran in the May 2005 and November 2008 VA 
examinations, as well as in her private June 2005 
psychological evaluation.  According to the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), the GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  It does not otherwise include 
impairment in functioning due to physical (or environmental) 
limitations.  There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  Regardless, the GAF scores assigned in 
a case, like an examiner's assessment of the severity of a 
condition, are not dispositive of the evaluation issue; 
rather, they must be considered in light of the actual 
symptoms of the Veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

In this case, the Board notes that the Veteran's GAF scores 
have varied widely over the course of her examinations and 
treatment.  Here, the Board finds that the Veteran's GAF 
score of 64, assigned at the November 2008 VA examination, 
coincides with her stated symptoms and with the rating of 30 
percent for the period assigned under the General Rating 
Formula For Mental Disorders.  The DSM-IV identifies scores 
in the range of 61-70 as "mild symptoms" such as depressed 
mood and mild insomnia with some difficulty in social, 
occupational, or school functioning but with the ability to 
maintain some meaningful interpersonal relationships.  The 
Board finds, however, that the Veteran's GAF score of 40 in 
June 2005 does not coincide with her stated PTSD symptoms and 
the consistent symptoms documented at all three VA 
examinations by the Veteran's VA and private examiners.  A 
GAF score of 40 indicates serious symptoms or serious 
impairment with social or occupational functioning, to 
include having no friends or being unable to keep a job.  In 
this case, the Veteran has stated that she has difficulty 
opening up to new acquaintance and that her marriage is 
"shaky" due to her PTSD symptoms but has also reported that 
her work is unaffected by her disorder, as is her 
relationship with her son and other family members.  
Similarly, the Veteran has been able to maintain employment, 
and in fact has reported receiving positive feedback from her 
employer, and in addition is maintaining a straight A average 
in her part-time college course work.  In this case, 
notwithstanding the June 2005 private psychiatrist's GAF 
score assignment, the Board reiterates that the Veteran's 
assigned GAF score is not dispositive of the evaluation and 
must be considered in light of the actual symptoms of her 
disorder.  In this case, the Board has found that the 
Veteran's symptomatology, as discussed above, is 
appropriately compensated by the 30 percent rating awarded.  

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
PTSD is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2008).  There simply is no 
evidence of marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation); abnormally 
frequent periods of treatment; or evidence that the Veteran's 
PTSD otherwise renders impractical the application of the 
regular schedular standards.  Therefore, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that, since 
the initial award of service connection, the Veteran's 
service-connected PTSD warrants a rating of no more than 30 
percent.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

An initial rating in excess of 30 percent for post-traumatic 
stress disorder is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


